Title: From George Washington to Thomas Johnson, 29 May 1778
From: Washington, George
To: Johnson, Thomas


                    
                        ⟨Sir⟩
                        Valley forge May 29th 1778
                    
                    I was last night honoured with your favor of the 22d Instant.
                    Satisfied that an intercourse with Philadelphia would be productive of great disadvantages, I have endeavoured to prevent it, as far as I could; and have not in any instance granted passports for that purpose, but where the parties applying have been recommended, either by some public body or by Gentlemen in whom I had entire confidence;  and where the Objects of the applications have been materially interesting. Those, whom you or the Council, shall think proper to recommend, will always meet with a ready indulgence on my part; being convinced, that requests, not founded in necessity or on circumstances of an interesting nature will not be countenanced. The permits must be obtained at Head Quarters, as the situation of the Army might make it expedient, on some occasions, to defer granting them for a short time. From the present appearance of things, I flatter myself, we shall not be obliged to use these restrictions much longer, and that we shall be in full possession of the City. Every information leads to this hope, and it is generally imagined that New York, in case of an evacuation, will be the first place of rendezvous of the Enemy now in this quarter. I have the honor to be, with great respect, Sir your Most Obedt servant
                    
                        Go: Washington
                    
                